       Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 1 of 43



 1 DEREK G. HOWARD LAW FIRM, INC.
   Derek G. Howard [SBN 118082]
 2 Derek@derekhowardlaw.com
   42 Miller Avenue
 3 Mill Valley, CA 94941
   Ph: (415) 432-7192
 4
 5 JENKINS MULLIGAN & GABRIEL LLP
   Daniel J. Mulligan [SBN 103129]
 6 10085 Carroll Canyon Rd., Ste. 210
   San Diego, CA 92131
 7 858-527-1792
   dan@jmglawoffices.com
 8
 9   Attorneys for Plaintiffs
10                      UNITED STATES DISTRICT COURT
11
                      NORTHERN DISTRICT OF CALIFORNIA

12
13
                                           CASE NO.:
14 Poe Valley LLC, a California LLC on its
   behalf and on behalf of all others
15 similarly situated Plaintiff,           CLASS ACTION COMPLAINT
                                           PURSUANT TO THE SHERMAN
16       vs.                               AND CLAYTON ACTS (15 U.S.C. §§
                                           1, 26); AND THE CARTWRIGHT
17 SK ENERGY AMERICAS, INC.;               ACTAND UNFAIR COMPETITION
   SK TRADING INTERNATIONAL CO. LAW (CAL. BUS. & PROF. CODE
18 LTD; AND VITOL INC.,                    §§ 16720 ET SEQ. AND 17200 ET
                                           SEQ.)
19               Defendants.
                                           DEMAND FOR JURY TRIAL
20
21
22
23
24
25

26
27
28


     CLASS ACTION COMPLAINT
       Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 2 of 43



 1         Plaintiff Poe Valley LLC (“Plaintiff”) on behalf of itself and all others
 2   similarly situated, brings this class action for treble damages and equitable relief
 3   against Defendants Vitol Inc. (“Vitol”), SK Energy Americas, Inc. (“SK Energy”),
 4   and SK Trading International Co. Ltd. (“SK Trading”) (collectively “Defendants”)
 5   for violations of Section 1 of the Sherman Act (15 U.S.C. §§ 1, 2, 3), the California
 6   Cartwright Act (Cal. Bus. & Prof. Code §§16720 et seq., and the California Unfair
 7   Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq. (“UCL”).
 8                                 I.      INTRODUCTION
 9         1.      On Wednesday, February 18, 2015, a mixture of hydrocarbons and air
10   accumulated and exploded in the ExxonMobil Torrance, California refinery’s
11   electrostatic Precipitator (ESP), a pollution control device in the fluid catalytic
12   cracking (FCC) unit that removes catalytic particles. Ash and smoke rained down
13   on the neighborhood of the refinery and the refinery was damaged.
14         2.      Because of the refinery damage, there was an ensuing disruption in
15   refinery capacity, which in turn caused an under-supply of refined gasoline in
16   California.
17         3.      Prior to the explosion, the refinery supplied approximately twenty
18   percent of the gas sold in Southern California and approximately ten percent of the
19   gasoline sold in all of California.
20         4.      Unplanned outages can especially in unbalanced markets such as the
21   West Coast and California can drive price increases.
22         5.      The Defendants are major traders in the California “spot market” for
23   gasoline and gasoline blending products.
24         6.      Along with certain of their employees, Defendants used the disruption
25   to restrain competition in the spot market for gasoline and gasoline components.
26         7.      Defendants acted unlawfully in order to generate a secret profit and to
27   the detriment of gasoline purchasers throughout the state of California.
28


     CLASS ACTION COMPLAINT                                                       1
       Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 3 of 43



 1         8.     Defendants conspired to artificially raise the spot price of gasoline
 2   through a complex series of coordinated trading activities reminiscent of the Enron
 3   scandal.
 4         9.     These activities included: (1) engaging in sham transactions to
 5   obfuscate the true nature of the supply and demand dynamic in California’s
 6   gasoline market; (2) trading with each other with the purpose and effect of creating
 7   spikes in the spot market price; and (3) entering into prearranged, unreported buy
 8   and sell transactions with each other to share profits from the scheme.
 9         10.    All of these acts were committed in furtherance of an antitrust
10   conspiracy to raise, fix, and maintain the published spot market price of gasoline,
11   eliminate market risk, conceal the scheme, and share unlawfully gained profits.
12         11.    Additionally, Defendants Vitol and SK Energy agreed with each other
13   to manipulate the spot market price for refined gasoline and gasoline blending
14   components so that they could realize windfall profits on these contracts.
15   Defendants further entered into agreements with each other to share the profits and
16   disguise their illegal conduct.
17         12.    The restraint of trade described herein was coordinated by the lead
18   traders for both Vitol and SK Energy, who were friends and former colleagues at
19   Vitol, and it continuing until late 2016, when one of the traders left his position
20   with SK Energy.
21         13.    Defendants’ conduct was effective and worked its way from the spot
22   market to the price Californians paid at the pump.
23         14.    Gas prices in California have historically been approximately 30 cents
24   a gallon more than the national average.
25         15.    Immediately after the crisis precipitated by the Torrance refinery
26   explosion, however, Californians paid a premium of well over 50 cents over the
27   national average, and continued to do so until well after the explosion’s effects on
28   actual supply had dissipated.

     CLASS ACTION COMPLAINT                                                      2
       Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 4 of 43



 1          16.    On May 4, 2020, Defendants’ conduct became known for the first
 2   time to Plaintiff and the Class when the California Attorney General filed a
 3   partially redacted complaint (“AG Complaint”) against Defendants for violations
 4   of the Cartwright Act and the UCL.
 5                         II.     JURISDICTION AND VENUE
 6          17.    This Court has subject matter jurisdiction over this action pursuant to
 7   28 U.S.C. §§ 1331 and 1337 because Plaintiffs bring this action under Sections 4
 8   and Section 16 of the Clayton Act, 15 U.S.C. §§ 15 and 16, for violations of
 9   Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2. 23.
10          18.    Venue is proper in this Court under 28 U.S.C. § 1391(b), because
11   Defendants sell gasoline throughout the State of California, including in this
12   judicial district.
13          19.    The anticompetitive conduct alleged herein has been directed at, and
14   has had the intended effect of, causing injury to persons residing in, located in, or
15   doing business in this District.
16                                      III.   PARTIES
17   A.     PLAINTIFF
18          20.    Plaintiff Poe Valley LLC is a business operating in Mendocino
19   County. The business requires the purchase of gasoline at retail and Plaintiff did
20   so during the class period.
21          21.    Plaintiff Poe Valley LLC purchased fuel at retail prices during the
22   Class Period defined herein for her own use and not for resale.
23   B.     DEFENDANTS
24          22.    Defendant SK Energy is a California corporation with its registered
25   office at 1300 Post Oak Boulevard, Suite 425, Houston, Texas 77056. Defendant
26   SK Energy is an indirect, wholly-owned subsidiary of Defendant SK Trading.
27          23.    Defendant SK Trading is a South Korean corporation with its head
28   office at 26 Jongno, Jongno-gu, Seoul, South Korea.

     CLASS ACTION COMPLAINT                                                       3
       Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 5 of 43



 1         24.    SK Trading is the indirect parent of SK Energy. SK Trading is also a
 2   sister company to SK Energy Co., Ltd. (“SK Energy Korea”), the largest refiner of
 3   crude oil in Korea. All of these entities are subsidiaries of SK Innovation Co., Ltd.
 4   (“SK Innovation”), a publicly traded holding company headquartered at 26,
 5   Jongno, Jongno-gu, Seoul, Korea. SK Trading publicly describes its subsidiary SK
 6   Energy as the marketing agent for SK Energy Korea in the United States and
 7   explains that SK Energy facilitates the export of SK Energy Korea’s gasoline and
 8   gasoline blending products to the United States.
 9         25.    SK Trading dominated and controlled SK Energy, and specifically
10   ratified the illegal conduct engaged in by SK Energy that is described herein.
11         26.    SK Trading and SK Energy Korea list their headquarters at the same
12   address as SK Innovation.
13         27.    At all times relevant to this Complaint, Defendant SK Energy was an
14   agent and alter ego of Defendant SK Trading, due to the nature and extent of
15   control that SK Trading exercised over SK Energy.
16         28.    At all times relevant to this Complaint, there existed a unity of interest
17   and ownership between SK Energy and SK Trading such that any separateness
18   between them had ceased to exist and SK Trading controlled, dominated, managed,
19   and operated SK Energy.
20         29.    Specifically, SK Trading controlled the business and affairs of SK
21   Energy such that the distinction between the companies were mere technicalities.
22         30.    Additionally, at all times relevant to this Complaint, SK Energy was
23   acting within the course and scope of its agency with the knowledge, consent,
24   permission, authorization, and ratification, either express or implied, of SK
25   Trading in performing the acts alleged in this Complaint.
26         31.    Defendant Vitol is a Delaware corporation and holds itself out as an
27   energy company with its principal place of business at 2925 Richmond Avenue,
28   11th Floor, Houston, Texas 77098.

     CLASS ACTION COMPLAINT                                                         4
         Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 6 of 43



 1           32.   Vitol is registered with the California Secretary of State to conduct
 2   business in California.
 3           33.   Previously, the Federal Energy Regulatory Commission sued Vitol
 4   and one of its traders to collect $3.75 million in fines levied against them after
 5   finding Vitol’s trading activity manipulated California’s whole sale electricity
 6   market to manipulate wholesale power prices and therefore economically benefit
 7   certain of Vitol’s financial instruments.1 And Vitol S.A. was fined five million
 8   Euros by French authorities for manipulating the French southern gas trading point
 9   “Peg Sud” between June of 2013 and March of 2014.2
10                      IV.    AGENTS AND CO-CONSPIRATORS
11           34.   The anticompetitive and unlawful acts alleged against the Defendants
12   in this class action complaint were authorized, ordered or performed by
13   Defendants’ respective officers, agents, employees, or representatives, while
14   actively engaged in the management, direction, or control of Defendants’
15   businesses or affairs.        The Attorney General for the State of California has
16   expressly named individuals and corporate executives who were involved in the
17   conspiracy. Plaintiffs expressly reserve the right to amend this complaint to add
18   such individuals, as appropriate.
19           35.   Defendants’ agents operated under the authority and apparent
20   authority of their principals.
21           36.   Defendants, through their subsidiaries, affiliates and agents operated
22   as a single unified entity.
23
24
25

26
27   1
       ECF No. 1 in Federal Energy Regulatory Comm’n v. Vitol, Inc., No. 2:20-cv-
   00040-KJM-AC
28 2                (E.D. Cal. Jan. 6, 2020).
       https://www.reuters.com/article/vitol-france-fine-gas/update-1-french-regulator-
   fines-vitol-5-mln-euros-for-gas-market-manipulation-idUSL8N1WP399.
     CLASS ACTION COMPLAINT                                                      5
       Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 7 of 43



 1           37.   Various persons and/or firms not named as Defendants herein may
 2   have participated as co-conspirators in the violations alleged herein and may have
 3   performed acts and made statements in furtherance thereof.
 4           38.   Each Defendant acted as the principal, agent or joint venture of, or
 5   for, other Defendants with respect to the acts, violations, and common course of
 6   conduct alleged herein.
 7           39.   When Plaintiff refers to a corporate family or companies by a single
 8   name in her allegations of participation in the conspiracy, it is to be understood that
 9   the Plaintiff is alleging that one or more employee or agent of entities within the
10   corporate family engaged in conspiratorial acts or meetings on behalf of all of the
11   Defendant companies within that family. In fact, the individual participants in the
12   conspiratorial meetings and discussions did not distinguish among the entities
13   within a corporate family. The individual participants entered into agreements on
14   behalf of, and reported these meetings and discussions to, their respective
15   corporate families.
16           40.   As a result, the entire corporate family was represented in meetings
17   and discussions by their agents and were parties to the agreements reached by
18   them.
19           41.   Furthermore, to the extent that subsidiaries within corporate families
20   distributed the alkylate products discussed in this Complaint, these subsidiaries
21   played a significant role in the alleged conspiracy because Defendants wished to
22   ensure that the prices paid for such products would not undercut the pricing
23   agreements reached at these various meetings.
24           42.   Accordingly, all Defendant entities within the corporate families were
25   active, knowing participants in the alleged conspiracy.
26
27
28


     CLASS ACTION COMPLAINT                                                         6
       Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 8 of 43



 1                           V.     FACTUAL ALLEGATIONS
 2   A.    CALIFORNIA’S GASOLINE MARKET
 3         43.    The General Petroleum Corporation, which would eventually become
 4   part of Mobil Oil, announced the construction of the Torrance refinery on October
 5   4, 1928.
 6         44.    The company chose this site due to its proximity to the Los Angeles
 7   Harbor, and because the City of Torrance was designed as a mixed use,
 8   industrial/residential area.
 9         45.    Up until the 1960s, when fuel was cheap in California, and lead was
10   in the gasoline. This conventional gasoline was just that—gasoline.
11         46.    Gasoline contains a number of hydrocarbon compounds that are
12   distilled, reformatted in a catalytic process, catalytically cracked, hydro-cracked,
13   and acted on by a number of other processes that create a different blend of fuels,
14   with different chemical contents and performance. A refinery blends each of these
15   process streams into gasoline.
16         47.    Gasoline reaches consumers through a global supply chain that begins
17   with extracting crude oil and transporting it to refineries, mostly via pipelines,
18   marine tankers, and barges.
19         48.    At the refineries, crude oil is processed into gasoline and other
20   petroleum products.
21         49.    Refined gasoline is then transported—again, usually via pipelines,
22   marine tankers, and barges—to storage terminals for wholesale distribution.
23         50.    From there, it is shipped by truck to retail gas stations where
24   consumers fill their tanks.
25         51.    The Clean Air Act of 1970 (1970 CAA) resulted in a major shift in the
26   federal government’s role in decreasing air pollution.
27
28


     CLASS ACTION COMPLAINT                                                        7
       Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 9 of 43



 1         52.    1970 CAA also greatly expanded the enforcement authority of
 2   government to enforce standards as 1970 established National Ambient Air Quality
 3   Standards (NAAQs) also referred to as “knacks.”
 4         53.    Major amendments to 1970 CAA were added in 1977, including
 5   requirements for sources in non-attainment areas for the National Ambient Air
 6   Quality Standards.
 7         54.    1970 CAA and the 1977 CAA therefore introduced new regulation to
 8   the automotive and oil industries (and many others).
 9         55.    Another set of major amendments to the 1970 CAA occurred in 1990
10   (CAA 1990) when Congress inter alia established National Ambient Air Quality
11   Standards (NAAQs).
12         56.    The 1990 CAA substantially increased the authority and responsibility
13   of the federal government.
14         57.    Among the amendments, CAA 1990 substantially and expanded
15   provisions and maintenance of NAAQs.
16         58.    Due to the air pollution in the Southern California basis, this
17   legislation from 1970-1990 was of critical importance and forever changed the
18   path necessary for moving from Conventional Gasoline to the current form of
19   “gas” that today’s consumers obtain at the pump.
20         59.    Under Title II of the Clean Air Act, the Environmental Protection
21   Agency (EPA) has the power to control the pollution created by moving sources,
22   regulating emissions that anything with an internal combustion engine (including
23   jet engines) produces.
24         60.    Leading up to 1990, the wintertime pollution over a number of major
25   metropolitan areas caused concern about the levels of sulfur and different unburned
26   hydrocarbon compounds in automobile exhaust.
27         61.    The elimination of lead in gasoline and the introduction of catalytic
28   converters in the mid-80s was only the first step in cleaning up the air.

     CLASS ACTION COMPLAINT                                                      8
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 10 of 43



 1         62.       Other compounds, such as sulfur and benzene, still made it past the
 2   catalytic converter and into the air.
 3         63.       To replace lead, and to reduce the amount of carbon monoxide and
 4   unburned fuel in exhaust gas, the EPA mandated the blending of oxygen-bearing
 5   compounds, MTBE (Methyl tertiary-butyl ether) and ETBE (Ethyl tert-butyl
 6   ether), into gasoline.
 7         64.       MTBE, which is a compound made in refineries, is produced in large
 8   quantities, with some sources quantifying the production rate at over 200,000
 9   barrels a day in the United States.
10         65.       Refiners have been adding MTBE, which is a oxygenate because it
11   raises the oxygen content of gasoline. to gasoline since 1979 to raise gasoline
12         66.       MTBE has been used since 1979 to replace lead as an octane enhancer
13   and thus help prevent engine knocking.
14         67.       MTBE also displaces gasoline components such as aromatics— e.g.,
15   benzene and sulfur—optimizing the oxidation during combustion.
16         68.       Methanol, derived from natural gas, and isobutylene from the butane
17   obtained in the crude oil refining process, are reacted together to form MTBE.
18         69.       Refiners can add it directly into the blending stream as gasoline leaves
19   the refinery.
20         70.       MTBE is suspected to be a potential human carcinogen at high doses.
21   MTBE gives water an unpleasant taste and can render large quantities of
22   groundwater unfit for human consumption.
23         71.       There has been a scientific concern is that MTBE gets into the water
24   supply from leaking underground storage tanks or from gasoline spilled onto the
25   ground.
26         72.       Despite this concern, the EPA has reported in the past that many
27   refiners chose to use MTBE over other oxygenates primarily for its blending
28   characteristics and for economic reasons.

     CLASS ACTION COMPLAINT                                                          9
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 11 of 43



 1          73.    While the EPA did not ban the use of MTBE, individual states did.
 2          74.    In the wake of a number of costly lawsuits, California banned the use
 3   of MTBE in 2004.
 4          75.    Lawsuits continued, and MTBE liability brought an end to its use, and
 5   ethanol came into use.
 6          76.    Today, ethanol is used primarily as motor fuel and a fuel additive and
 7   the legal minimum level of ethanol in gasoline is 5.9%.
 8          77.    Mandated by the EPA, ethanol is the leading oxygenate added to
 9   gasoline in the United States.
10          78.    Ethanol is used in California Cleaner Burning Gasoline and the
11   reformulated gasoline required in the San Francisco Bay Area.
12          79.    The feedstock for the US fuel ethanol industry is corn.
13          80.    Almost all gasoline now has ethanol in it.
14          81.    The federal government supports the ethanol industry through
15   subsidies given to farmers and manufacturers.
16          82.    Ethanol, which is a non-fossil fuel, however, is highly soluble with
17   water making it corrosive to the steel used in pipelines and plumbing at oil
18   refineries.
19          83.    Science recognizes that when ethanol moves through a pipeline, the
20   water that it attracts will corrode the inside of the pipes.
21          84.    If ethanol is mixed with gasoline at the refinery, every pipe and tank
22   that it passes through will be subjected to higher levels of corrosion.
23          85.    Ethanol needs to be mixed into gasoline at the local terminal racks,
24   just before delivery.
25          86.    The ethanol and gasoline are splash blended as the tanker truck fills
26   before making the final trip to the gasoline station. From this point on in the supply
27   chain, the corrosive nature of ethanol is not a concern.
28


     CLASS ACTION COMPLAINT                                                       10
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 12 of 43



 1         87.    The tanks and piping systems of most gasoline stations today are
 2   constructed out of fiberglass and corrosion-resistant plastics.
 3         88.    Protective layers of High-Density Polyethylene plastic lines the
 4   insides of gasoline delivery trucks.
 5         89.    When gasoline that comes out of the refinery is not a finished product.
 6   In the technical language of the industry, it is a blending component, or a
 7   “blendstock.”
 8         90.    To these blendstocks, other liquids are added to make the substances
 9   that fuel California and Plaintiff’s vehicles.
10         91.    Reformulated Blendstock for Oxygenate Blending (RBOB) and
11   Conventional Blendstock for Oxygenate Blending (CBOB) are the two base
12   gasoline stocks that get mixed with ethanol at the terminal racks.
13         92.    Different areas require different blends.
14         93.    The blending-stock cousin, CARBOB, is a special RBOB formula
15   mandated by the State of California.
16         94.    RBOB is more expensive to refine—more energy and more effort are
17   required to pull some of the additional hydrocarbons out of the fuel.
18         95.    Producing reformulated gasoline using ethanol presents problems for
19   refiners.
20         96.    Ethanol affects nitrogen oxides (NOx) and toxic emissions as well as
21   Volatile Organic Compounds (VOCs).
22         97.    For RFG (Reformulated Gasoline) to meet VOC requirements, the
23   finished blend must have a low Reed Vapor Pressure (RVP), generally less than
24   7.0 psi during the summer.
25         98.    RVP is a common measure of the volatility of gasoline and other
26   petroleum products.
27
28


     CLASS ACTION COMPLAINT                                                     11
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 13 of 43



 1         99.      Creating a base, unfinished, reformulated gasoline mixture for ethanol
 2   addition, the reformulated gasoline blendstock for oxygenate blending, or RBOB,
 3   must have an RVP reduced to very low levels of 6.0 psi or less.
 4         100. The refiner must remove light molecular weight, high RVP
 5   components, which alters the RFG’s distillation characteristics.
 6         101. This requires the removal of some heavy molecular weight and high
 7   boiling point components as well.
 8         102. CARBOB is even more expensive and is the main reason why
 9   California gasoline prices are typically higher than anywhere else in the country.
10   More RVP must be removed from the blending stock.
11         103. Since ethanol may increase the oxide of nitrogen (NOx), other
12   additives and formulations are needed to meet higher air quality standards in
13   California, which has a lower NOx limit.
14         104. Gasoline reaches California consumers through a global supply chain
15   that begins with extracting crude oil and transporting it to refineries, mostly via
16   pipelines, marine tankers, and barges.
17         105. At the refineries, crude oil is processed into gasoline and other
18   petroleum products.
19         106. Refined gasoline is then transported-again, usually via         pipelines,
20   marine tankers, and barges-to storage terminals for wholesale distribution.
21   From the terminals, refined gasoline is shipped by truck to retail gas stations where
22   consumers and businesses fill their tanks.
23         107. Like the rest of the West Coast, California is both isolated from
24   refining hubs in the rest of the United States and a lack of petroleum infrastructure
25   connections.
26         108. Because of these restrictions, when in region inventories are drawn
27   the next available resupply is through imports from refineries in Asia or Europe.
28


     CLASS ACTION COMPLAINT                                                      12
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 14 of 43



 1         109. There are no pipelines that ship finished gasoline products into
 2   California.
 3         110. When local supplies are insufficient to meet demand in California,
 4   additional refined gasoline and gasoline blending components are typically brought
 5   into the state on marine vessels.
 6         111. California also has vehicle emissions standards that are more stringent
 7   than other areas of the country.
 8         112. California fuel policy, including the phase out of MTBE, was enacted
 9   to address issues such as global warming, air pollution and environmental
10   contamination, all of which has had a material influence on the cost and
11   availability of fuel in California.
12         113. Because of this regime, the policies are unique to California.
13         114. Coupled with the nature of the California supply chain, these policies
14   have had a significant impact upon California.
15         115. Gasoline produced pursuant to California’s standards is called
16   California    Reformulated     Gasoline   Blendstock    for   Oxygenate     Blending
17   (“CARBOB”).
18         116. The CARBOB specifications are unique to California.
19         117. Any gasoline used in neighboring states does not meet the CARBOB
20   specification and cannot be used as a substitute source of supply.
21         118. Most of the CARBOB consumed in California is produced by
22   refineries located in clusters near metropolitan centers in the San Francisco Bay
23   Area and in the greater Los Angeles area.
24         119. One of the largest refineries in Southern California is located in
25   Torrance, California (the “Torrance Refinery”).
26         120. The Torrance Refinery produces approximately twenty percent of all
27   of the gasoline sold in Southern California (and ten percent of the statewide
28   supply).

     CLASS ACTION COMPLAINT                                                      13
         Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 15 of 43



 1            121. The Torrance Refinery also has the capacity to produce significant
 2   quantities of alkylate, a high- quality gasoline blending component.
 3            122. In 2015, the Torrance Refinery was owned by ExxonMobil Corp.
 4   (“ExxonMobil”).
 5            123. When unexpected supply disruptions occur, gasoline meeting
 6   California’s unique CARBOB specifications must be sourced from outside of
 7   California. Deliveries can take several weeks to arrive at California’s ports.
 8   B.       GASOLINE SPOT MARKET TRADING IN CALIFORNIA
 9            124. “Spot” purchases refer to fuel that physically changes hands at a
10   refinery gate or other major pricing hub for delivery on a pipeline or via barge or
11   cargo.
12            125. Deals are always done in bulk, typically 5,000 barrels (210,000
13   gallons) to 50,000 barrels (2.1 million gallons).3
14            126. There are a number of spot markets around the United States, but the
15   two relevant to this litigation are located in San Francisco (for delivery to Northern
16   California refineries located in the Bay Area); the other is in Los Angeles (for
17   delivery to refineries in greater Los Angeles). The U.S. spot markets are:4
18
19
20
21
22
23
24
25

26
27
28   3
     4
          See https://www.opisnet.com/product/pricing/spot/.
          See http://blog.opisnet.com/spot-fuel-markets-made-simple.
     CLASS ACTION COMPLAINT                                                        14
         Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 16 of 43



 1           127. The prices on the two California spot markets are influenced by
 2   gasoline prices on the New York Mercantile Exchange (“NYMEX”).
 3           128. Prices on the NYMEX are determined in a centralized market: there
 4   are typically thousands of gasoline trades on the NYMEX amounting to billions of
 5   gallons on every trading day.
 6           129. Further, all transactions on the NYMEX are publicly reported, so
 7   pricing is transparent to market participants.5
 8           130. NYMEX prices generally reflect large-scale national and international
 9   factors, while the California spot markets react to the NYMEX price as well as
10   regional and local supply and demand conditions.6
11           131. In many California spot market transactions, the buyer and the seller
12   negotiate only the basis, and the final price is determined by adding the basis to the
13   NYMEX price.7
14           132. “Rack” or “Wholesale” purchases are made along a fuel distribution
15   system—usually at pipeline terminals.
16           133. Transactions are conducted in approximately 8,000-gallon increments,
17   the amount of fuel in a typical fuel truck.
18           134. Companies that re-sell fuel (jobbers) as well as retailers or end users
19   (e.g., trucking companies) pull fuel from the wholesale racks.
20           135. Wholesale rack prices move up or down each day at 6 p.m. Eastern
21   Time, based on the movements of the spot market.8
22           136. Wholesale terminals are located throughout the State of California and
23   are located in the following geographically dispersed cities: Bakersfield, Barstow,
24   Brisbane, Carson, Chico, Colton, Eureka, Fremont, Fresno, Imperial, Los Angeles
25

26
     5
27   6
      See http://blog.opisnet.com/spot-fuel-markets-made-simple.
      See http://blog.opisnet.com/pricing-101-your-basic-guide-to-pricing-gasoline-
   and-diesel.
28 7
   8
       See http://blog.opisnet.com/spot-fuel-markets-made-simple.
       See https://www.opisnet.com/product/pricing/rack/.
     CLASS ACTION COMPLAINT                                                       15
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 17 of 43



 1   (three locations), Montebello, Orange, Richmond, Sacramento, San Diego, San
 2   Francisco, San Jose, Stockton, Van Nuys, Wilmington.9
 3         137. This is visually depicted in the following chart prepared by the
 4   California Energy Commission’s Petroleum Market Advisory Committee
 5   (“PMAC”):10
 6
 7
 8
 9
10
11
12
13
14
15
16
           138. There are two common grades of CARBOB gasoline that are traded in
17
     the San Francisco and Los Angeles spot markets.
18
           139. Regular CARBOB (“Regular”) is the most commonly traded grade of
19
     gasoline.
20
           140. Premium CARBOB (“Premium”) is traded with far less frequency
21
     than Regular.
22
           141. Premium trades at a higher price than Regular.
23
           142. Alkylate is a high-quality gasoline blending component that accounts
24
     for approximately 12% of the United States gasoline pool.
25

26
27
     9
28   10
          See https://www.opisnet.com/about/rack-pricing-coverage-city/.
          See https://ww2.energy.ca.gov/business_meetings/2017_packets/2017-09-
     13/Item_01a.pdf, at p. 15.
     CLASS ACTION COMPLAINT                                                16
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 18 of 43



 1          143. Alkylate, which has critical qualities to meet California’s regulatory
 2   programs, can be combined with other blendstocks to create Regular and Premium
 3   gasoline.
 4          144. Alkylate, which has little name recognition outside refinery circles, is
 5   critical to achieving the high-octane ratings of Premium gasoline advertised for
 6   sale at retail in California.11
 7          145. Unlike the NYMEX, spot market trades in California for both Regular
 8   and Premium are traded through non-public transactions, sometimes called over-
 9   the-counter (“OTC”) trades.
10          146. These OTC transactions do not occur on a centralized open exchange
11   like the NYMEX, so prices on the California spot markets are not immediately
12   public.
13          147. Instead, refiners and traders rely on price-reporting services that report
14   spot market prices from sources that participate in the market, such as traders,
15   refiners, and brokers.12
16          148. The Oil Price Information Service, LLC (“OPIS”) is the most widely
17   used reporting service in California.
18          149. OPIS is a subscription service that publishes a daily OPIS West Coast
19   Spot Market Report (the “Spot Market Report”), which is the industry pricing
20   benchmark used by both buyers and sellers in California.
21
22
23
24   11
        See https://www.eia.gov/todayinenergy/detail.php?id=9971. Approximately
25   85% of gasoline sold at retail is “regular” gasoline. Another 10% is “premium”
     gasoline. The remainder is called “midgrade” gasoline. “[R]efineries do not
26   produce a midgrade gasoline blend; instead, the middle-octane option is blended at
     the fuel pump from a given gas station’s supply of regular and premium gas.” See
27   https://blog.consumerguide.com/what-is-midgrade-gas/.
     12
        See https://www.opisnet.com/about/methodology/#wholesale-rack-pricing
28   (“OPIS market assessors follow the marketplace throughout a full day of trading
     by constant communication with designated and approved traders and brokers to
     discover done deals, bids and offers.”).
     CLASS ACTION COMPLAINT                                                       17
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 19 of 43



 1           150. Subscribers to OPIS get the Spot Market Report and can also receive
 2   market updates from OPIS throughout the day that include reported deals and other
 3   industry news.
 4           151. The Spot Market Report includes, among other gasoline products, the
 5   prices for Regular and Premium gasoline contracts for prompt (i.e., near term)
 6   delivery in Southern California and in Northern California.
 7           152. The Spot Market Report also contains forward prices for Regular and
 8   Premium gasoline.
 9           153. On a daily basis, there are usually many more Regular trades than
10   Premium trades listed in the Spot Market Report. For example, there could be five,
11   ten, fifteen, or more Regular trades reported on one day compared to one or no
12   Premium trades.
13           154. Because trading in Premium is less common than Regular, a single
14   Premium trade that is reported to OPIS tends to have a larger impact on the spot
15   market price of gasoline than a single trade of Regular.
16           155. Furthermore, as OPIS explains on its website, “[t]he spot market is a
17   critical link in the price influence chain because it sets the basis for cost-plus
18   formula deals between suppliers and end users.
19           156. It also forms the rationale for wholesale fuel price moves every day at
20   6 p.m. at wholesale racks across the U.S.—which then impacts price increases or
21   decreases at the retail pump”.13
22           157. OPIS also visually depicts the “price influence chain” between spot
23   prices and the retail prices paid by California consumers:14
24
25

26
27
28   13
          See https://www.opisnet.com/product/pricing/spot/.
     14
          See https://www.opisnet.com/product/pricing/spot/.
     CLASS ACTION COMPLAINT                                                     18
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 20 of 43



 1
 2
 3
 4
 5
 6
 7
 8
 9
           158. During the relevant period, Vitol was an active participant in trading
10
     gasoline in California.
11
           159. Vitol bought and sold spot market contracts for various types of fuel
12
     products, including Regular and Premium.
13
           160. Vitol imported gasoline and gasoline blending components (such as
14
     alkylate) into California.
15
           161. Vitol employee Brad Lucas (“Lucas”) held the title “USWC Trader.”
16
     Lucas was the primary trader at Vitol with responsibility for trading gasoline and
17
     gasoline blending components that were delivered via pipeline within California.
18
           162. Lucas reported to John Addison (“Addison”), a Vitol executive who
19
     in turn reported to the President of Vitol Americas.
20
           163. In addition to supervising Lucas, Addison also had trading
21
     responsibility that included trading gasoline and gasoline blending components that
22
     were primarily delivered via marine vessels to locations in the U.S. West Coast,
23
     including California.
24
           164. During the relevant period, SK was an active participant in trading
25
     gasoline in California.
26
           165. SK Energy bought and sold spot market contracts for various types of
27
     fuel products, including Regular and Premium.
28


     CLASS ACTION COMPLAINT                                                    19
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 21 of 43



 1          166. SK imported gasoline and gasoline blending components (such as
 2   alkylate) into California.
 3          167. SK Energy employee David Niemann (“Niemann”) was the senior
 4   trader responsible for executing trades on the U.S. West Coast, including
 5   California. Another SK Energy employee, Shelly Mohammed (“Mohammed”),
 6   held the role of gasoline scheduler and was Niemann’s subordinate.
 7          168. SK Energy functioned as the California trading arm of SK Trading.
 8   While Niemann and Mohammed were nominally employees of Defendant SK
 9   Energy, SK’s U.S. West Coast Trading Operation was conducted within the
10   continuous and pervasive control and supervision of SK Trading and its
11   subsidiaries, and SK Trading also specifically reviewed and approved key
12   decisions to coordinate trading activities with Vitol.
13   C.     FEDERAL AND STATE LAW BOTH PROHIBIT FRAUDULENT
            AND DECEPTIVE COMMODITY TRADING
14
15          169. Spot market trading of gasoline must comply with California’s
16   commodities fraud statute. See Cal. Corp. Code § 29504.
17          170. Under this statute it is unlawful to engage in certain fraudulent acts
18   when buying or selling commodity contracts. See Corp. Code § 29536, subds. (a),
19   (b), (c), (d).
20          171. Under section 29536(c) it is unlawful to “[t]o willfully engage in any
21   transaction, act, practice, or course of business which operates or would operate as
22   a fraud or deceit upon any persons.” See Corp. Code § 29536(c).
23          172. In addition, the federal Commodity Exchange Act (“CEA”) makes
24   unlawful certain types of “[p]rohibited transactions.” See 7 U.S.C. § 6c. More
25   specifically, the CEA prohibits any transaction that “is, of the character of, or
26   commonly known to the trade as, a ‘wash sale’ or ‘accommodation trade.’” See 7
27   U.S.C. § 6c(a)(2)(A)(i).
28


     CLASS ACTION COMPLAINT                                                     20
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 22 of 43



 1           173. The CEA also prohibits a transaction that “is used to cause any price
 2   to be replied, registered, or recorded that is not a true and bona fide price.” See 7
 3   U.S.C. § 6c(a)(2)(B).
 4   D.      DEFENDANTS’ UNLAWFUL CONDUCT
 5           174. SK Energy hired Niemann in August 2014 and Niemann immediately
 6   began trading gasoline contracts on the California spot market.
 7           175. Before being hired by SK, Niemann held a similar role at Vitol for
 8   approximately ten years.
 9           176. Niemann and Lucas worked together at Vitol, and they maintained
10   contact after Niemann was hired by SK Energy.
11           177. Throughout the Class period, Niemann and Lucas communicated with
12   each other by instant message, emails, telephone calls, and during in-person
13   meetings, dinners, and drinks.
14           178. “Fluid catalytic cracking” or “FCC” is an important part of refining
15   crude oil.
16           179. An FCC unit is a secondary refining unit that produces high-value
17   products like alkylate.15
18           180. The Torrance Refinery’s FCC unit produced a significant portion of
19   all the high-octane alkylate produced in California. The alkylate produced at the
20   Torrance Refinery was a key gasoline blending component for Premium gasoline
21   produced in California.
22           181. As noted above, during the morning of February 18, 2015, there was a
23   large explosion at the Torrance Refinery. The blast occurred in a part of the FCC
24   unit.
25           182. The Torrance Refinery was forced to shut down its FCC and reduced
26   production of gasoline products, including alkylate, as repair efforts commenced.
27
28
     15
          See https://www.eia.gov/todayinenergy/detail.php?id=9150.
     CLASS ACTION COMPLAINT                                                      21
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 23 of 43



 1   As a result of this unplanned outage at the Torrance Refinery—which did not end
 2   until approximately June 2016—ExxonMobil needed to replace a significant
 3   amount of lost alkylate production in California.
 4         183. Beginning at least as early as late February 2015, Vitol and SK
 5   Energy—through Lucas, Niemann, and others—reached agreements with each
 6   other and with third parties to raise, fix, and otherwise tamper with the price of
 7   refined gasoline in California by manipulating OPIS-reported prices in order to
 8   realize supra-competitive profits while limiting bona fide market risk.
 9         184. The explosion at the Torrance Refinery would act as cover for their
10   illegal efforts to increase the price of gasoline on the California spot markets.
11         185. Vitol and SK Energy specifically engaged in trades directly or
12   indirectly between them that were reported to OPIS for the purpose of inflating the
13   OPIS-published price for Regular and Premium gasoline.
14         186. At times they used the services of an intermediary broker, and
15   sometimes they transacted directly with each other.
16         187. This conduct was designed to create the illusion of a supply/demand
17   imbalance for refined gasoline and to drive spot market prices to artificial highs
18   during strategic pricing windows.
19         188. Many of these transactions were “leveraged” because they involved
20   taking losses on the purchase of smaller quantities of gasoline to increase the
21   profits on the sale of larger quantities of gasoline or alkylate.
22         189. For example, Defendants traded Regular gasoline contracts directly or
23   indirectly with each other at artificially high prices early in the trading day so that
24   OPIS would report artificially inflated purchase price to other market participants.
25   An early purchase during a strategic trading window at an inflated price signals a
26   supply/demand imbalance to the market and thereby artificially inflates spot
27   market prices.
28


     CLASS ACTION COMPLAINT                                                        22
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 24 of 43



 1          190. Defendants also executed market-spiking trades for Premium gasoline
 2   directly or indirectly with each other and third parties, and then reported these
 3   trades to OPIS.
 4          191. Because Premium gasoline trades were rare—often only zero or one
 5   of these trades were reported on any given day—these transactions had a
 6   significant impact on the spot market price.
 7          192. Defendants also executed market-spiking spot trades for Premium
 8   gasoline to increase the OPIS-reported price for Premium during strategic pricing
 9   windows for large sales of alkylates.
10          193. While Alkylate is a key blending component for Premium gasoline,
11   alkylate is not a separately reported commodity on California’s spot markets.
12   Consequently, large price contracts for alkylate were most commonly tied, with a
13   small differential, to the OPIS-reported spot price for Premium gasoline during the
14   associated pricing window.
15          194. Defendants’ manipulation of spot prices for Regular gasoline also
16   affected alkylate contract prices because spot prices for Regular and Premium
17   gasoline often move in tandem.
18          195. Therefore, to realize supra-competitive profits on alkylate contracts,
19   Vitol and SK worked together to inflate the spot price of Regular and Premium
20   gasoline during key pricing windows, and then coordinated their importation of
21   alkylate into California at these supra-competitive prices.
22          196. Defendants also executed secondary offsetting or “wash” trades to
23   hide or disguise their conduct, to limit or eliminate bona fide market risk on the
24   reported trades, and to share their anticompetitive profits with each other.
25   Defendants withheld disclosure from OPIS of these “wash” trades between them,
26   or otherwise disguised them by transacting them through brokers or other third
27   parties.
28


     CLASS ACTION COMPLAINT                                                    23
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 25 of 43



 1         197. These secondary trades were executed at the same time, before, or
 2   after the OPIS-reported trades.
 3         198. The CME defines a “wash trade” as follows: “A wash trade is a form
 4   of fictitious trade in which a transaction or a series of transactions give the
 5   appearance that authentic purchases and sales have been made, but where the
 6   trades have been entered without the intent to take a bona fide market position or
 7   without the intent to execute bona fide transactions subject to market risk or price
 8   competition.”16
 9         199. By moving in the opposite direction of the reported trade, the
10   secondary transaction ensured that there was little or no market risk associated
11   with Defendants’ overall conduct.
12         200. Defendants called their illegal agreements “joint ventures” or “JVs”,
13   but they were nothing more than secret agreements between purported competitors
14   to artificially increase spot market prices for Regular and Premium gasoline in
15   California.
16         201. These agreements started out as verbal agreements only but were later
17   referenced in various writings.
18         202. During the Class period, Defendants’ illegal conduct generated
19   millions of dollars of profits for them per month, and Lucas and Neimann also
20   financially benefitted as a result of their conduct.
21         203. The price-spikes caused by Defendants’ illegal conduct were not
22   consistent with prior actual or perceived supply disruptions within California.
23         204. The below chart, published by Severin Borenstein, chair of the
24   PMAC—which was formed to investigate gasoline pricing in California between
25   late 2014 and the end of 2016—depicts the historically unprecedented change in
26
27
28   16
        See https://www.cmegroup.com/education/courses/market-regulation/wash-
     trades/definition-of-a-wash-trade.html (emphasis in original).
     CLASS ACTION COMPLAINT                                                      24
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 26 of 43



 1   gasoline pricing in California relative to the United States that was caused by—and
 2   lingered—as a result of Defendants’ conduct:17
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15         205. Nor were the spot market price spikes explained by any actual
16   decrease in gasoline production following the Torrance Refinery explosion. As the
17   PMAC’s Final Report explained, “Energy Commission staff noted that while the
18   ESP tower and FCCU of the refinery remained off-line until June 2016, the
19   refinery could still create finished gasoline from processed blending components,
20   some of which may be imported.”18
21         206. In fact, the PMAC demonstrated that overall gasoline production in
22   California was well within the historical five-year production band immediately
23   following the Torrance Refinery explosion and for the remainder of 2015, as
24   depicted in the following chart:19
25

26
     17
27    See https://energyathaas.wordpress.com/2018/02/26/californias-mystery-
   gasoline-surcharge-continues/.
   18
28    https://ww2.energy.ca.gov/business_meetings/2017_packets/2017-09-
   13/Item_01a.pdf,
   19
                      at p. 12.
      Id.
     CLASS ACTION COMPLAINT                                                    25
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 27 of 43



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
           207. The following chart demonstrates that the Defendants’ spot price
15
     manipulation, which was in full swing not later than February 2015, impacted
16
     CARBOB spot prices in both San Francisco and Los Angeles, whose markets
17
     move in tandem:20
18
19
20
21
22
23
24
25

26
27
28   20
       See https://www.energy.ca.gov/sites/default/files/2019-
     05/Data_on_California_Gasoline_Price_Margins.pdf, at p. 5.
     CLASS ACTION COMPLAINT                                              26
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 28 of 43



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15         208. Spot price manipulation increases the price of gasoline at all retailer
16   distribution outlets, whether they supply branded or unbranded gasoline (i.e. gas
17   sold by retail discounters like Arco, Safeway, and Costco). In fact, the PMAC
18   demonstrated that prices for branded and unbranded gasoline move in tandem, with
19   branded pricing slightly higher than unbranded pricing.21
20
21
22
23
24
25

26
27
     21
28      See https://ww2.energy.ca.gov/business_meetings/2017_packets/2017-09-
     13/Item_01a.pdf at
     p. 29.
     CLASS ACTION COMPLAINT                                                   27
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 29 of 43



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
           209. No retailer in the State of California was spared cost increases caused

13
     by Defendants’ misconduct, and empirical research demonstrates what industry

14
     participants have long known—that upstream wholesale price increases are quickly

15
     passed on to consumers, but that price declines lag.         Jeffery Karrenbock

16
     (“Karrenbock”), an economist at the Federal Reserve Bank of St. Louis visually

17
     depicted this phenomenon in the following chart:22

18
19
20
21
22
23
24
25

26
27
28   22
        See Jeffrey D. Karrenbrock, “The behavior of retail gasoline prices: symmetric
     or not?” Federal Reserve Bank of St. Louis Review, July/August 1991, pp. 19–29.
     CLASS ACTION COMPLAINT                                                   28
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 30 of 43



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         210. Karrenbock demonstrated econometrically that while wholesale price
17   increases were immediately passed through to retail gasoline price changes,
18   wholesale price declines lagged. He graphed his results as follows:23
19
20
21
22
23
24
25

26
27
28   23
       See Jeffrey D. Karrenbrock, “The behavior of retail gasoline prices: symmetric or
     not?” Federal Reserve Bank of St. Louis Review, July/August 1991, pp. 19–29.
     CLASS ACTION COMPLAINT                                                    29
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 31 of 43



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22         211. Karrenbock noted that his findings are consistent with the comments
23   of industry participants, as the following quotes demonstrate:
24                “Retail (gasoline) prices go up much faster than they
25                come down.”— a spokesman for the Automobile
26                Association of America.       The Wall Street Journal,
27                (Solomon) August 9, 1990.
28


     CLASS ACTION COMPLAINT                                                30
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 32 of 43



 1                “Pump prices are fast to respond to rising prices but
 2                slower to fall when crude prices fall.”—Antonio Szabo,
 3                oil consultant with Bonner & Moore. The Wall Street
 4                Journal, (Business Bulletin) August 3, 1989.
 5                “Whenever oil prices fall, there is always this stickiness
 6                in gasoline prices on the way down. You never see this
 7                stickiness on the way up.”—Ed Rothschild, energy expert
 8                at Citizen Action.    New York Times, (Wald) July 2,
 9                1990.
10                “When crude prices go up, product prices tend to rise
11                with crude prices.     But when crude prices go down,
12                product prices tend to lag— they go down slowly.”—
13                John Hilton, oil industry analyst for Argus Research
14                Corp. St Louis Post-Dispatch, (Crudele) June 19, 1990.
                  24
15
16         212. And, as noted above, the strong connection between wholesale and
17   retail gasoline prices continues today. As OPIS explains on its website, “[t]he spot
18   market is a critical link in the price influence chain because it sets the basis for
19   cost-plus formula deals between suppliers and end users. It also forms the rationale
20   for wholesale fuel price moves every day at 6 p.m. at wholesale racks across the
21   U.S.—which then impacts price increases or decreases at the retail pump”.25
22         213. Defendants’ repeated manipulation of the spot market price caused
23   retail gasoline prices to be higher throughout the class period.
24
25
     24
26    See Jeffrey D. Karrenbrock, “The behavior of retail gasoline prices: symmetric
   or not?” Federal Reserve Bank of St. Louis Review, July/August 1991, pp. 19–29.
27 (Visited
   25
             June 22, 2020)
      See https://www.opisnet.com/product/pricing/spot/ (emphasis added). See also
28 https://stillwaterassociates.com/gasoline-retail-margin-quick-to-rise-slow-to-drop/
   (“We note that retail prices continue to respond quickly to increases in the spot
   price, but they respond more slowly to decreases in the spot price.”).
     CLASS ACTION COMPLAINT                                                     31
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 33 of 43



 1         214. Defendants’ gains came at the expense of consumers throughout
 2   California, who use 40 million gallons of gasoline per day. California is the third
 3   largest market in the world behind the U.S. as a whole and China.26
 4         215. In fact, PMAC concluded its study of the California gasoline market
 5   as follows: “Californians continue to pay more than $3 billion per year for gasoline
 6   above the levels that could be explained by standard cost analysis.
 7         216. Whether the cause of these excess payments is insufficient
 8   competition or logistical impediments, or some combination of these factors, the
 9   magnitude of the loss justifies a very significant effort to diagnose its causes and
10   remedy the situation.”27
11         217. As demonstrated by the filing of the California Attorney General’s
12   Complaint against the Defendants on May 4, 2020, Senior Assistant Attorney
13   General Kathleen E. Foote and her team of antitrust attorneys were able to
14   continue with a non-public investigation into the causes of gasoline prices
15   following the Torrance Refinery explosion and uncovered secret evidence that
16   Defendants had illegally colluded with each other and third parties to increase the
17   price of gasoline to levels above what competition would have allowed.
18         218. The affirmative conduct underlying the illegal conduct alleged herein
19   likely ended at or around the time that Niemann left SK Energy in late 2016.
20                          VI.   CLASS ACTION ALLEGATIONS
21         219. Plaintiff brings this action for damages and injunctive relief on behalf
22   of herself and a class action of similarly situated persons and entities pursuant to
23   Federal Rules of Civil Procedure, Rule 23(a), (b)(2) and (b)(3), which is defined as
24   follows:
25

26
27   26
      See https://www.forbes.com/sites/judeclemente/2015/03/22/why-are-californias-
   gasoline-prices-always-higher/#2cfa0b4321ff.
28 27
      See https://ww2.energy.ca.gov/business_meetings/2017_packets/2017-09-
   13/Item_01a.pdf, at p. 33.
     CLASS ACTION COMPLAINT                                                     32
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 34 of 43



 1                  All persons or entities that purchased gasoline from a
                    retailer within the State of California from February 18,
 2                  2015 through December 31, 2016 (the “Class Period”).
 3            220. This definition specifically excludes the following persons or entities:
 4   (a) any of the Defendants named herein; (b) any of the Defendants’ parent
 5   companies, subsidiaries, and affiliates; (c) any of the Defendants’ officers,
 6   directors, management, employees, subsidiaries, affiliates or agents; (d) all
 7   governmental entities; and (e) the judges and chambers staff in this case, as well as
 8   any members of their immediate families.
 9            221. Plaintiff does not know the exact number of Class members. Plaintiff
10   is informed and believes that, due to the nature of the trade and commerce
11   involved, there are millions of Class members geographically dispersed throughout
12   the State of California, such that joinder of all Class members in the prosecution of
13   this action is impracticable.
14            222. Plaintiff’s claims are typical of the claims of her fellow Class
15   members because Plaintiff purchased gasoline during the Class Period. Plaintiff
16   and all Class members were damaged by the same wrongful conduct of Defendants
17   as alleged herein, and the relief sought herein is common to all members of the
18   Class.
19            223. Numerous questions of law or fact common to the entire Class—
20   including, but not limited to those identified below—arise from Defendants’
21   anticompetitive and unlawful conduct:
22                  a.    Whether Defendants contracted, combined or conspired with
23                        one another to restrain trade in the spot market for gasoline at
24                        any time during the Class Period;
25                  b.    Whether Defendants’ conduct caused the prices of gasoline sold
26                        at retail to be higher than the competitive level as a result of
27                        their restraint of trade;
28


     CLASS ACTION COMPLAINT                                                       33
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 35 of 43



 1                  c.   Whether Plaintiff and the other members of the Class were
 2                       injured by Defendants’ conduct and, if so, the determination of
 3                       the appropriate Class-wide measure of damages; and
 4                  d.   Whether Plaintiff and other members of the Class are entitled
 5                       to, among other things, injunctive relief, and, if so, the nature
 6                       and extent of such relief.
 7          224. These and other questions of law and fact are common to the Class
 8   and predominate over any questions affecting the Class members individually.
 9          225. Plaintiff will fairly and adequately represent the interests of the Class
10   because she purchased gasoline at retail within the State of California during the
11   Class Period and she has no conflicts with any other members of the Class.
12   Furthermore, Plaintiff has retained sophisticated and competent counsel who is
13   experienced in prosecuting antitrust class actions, as well as other complex
14   litigation.
15          226. Defendants have acted on grounds generally applicable to the Class,
16   thereby making final injunctive relief appropriate with respect to the Class as a
17   whole.
18          227. This class action is superior to other alternatives for the fair and
19   efficient adjudication of this controversy. Prosecuting the claims pleaded herein as
20   a class action will eliminate the possibility of repetitive litigation. There will be no
21   material difficulty in the management of this action as a class action.
22          228. The prosecution of separate actions by individual Class members
23   would create the risk of inconsistent or varying adjudications, establishing
24   incompatible standards of conduct for Defendants.
25                 VII. TOLLING OF THE STATUTES OF LIMITATIONS
26          229. Class member purchases of gasoline within four years prior to the
27   filing of this Complaint are not barred by the applicable four-year statute of
28   limitations and are not required to be tolled in order to be actionable.

     CLASS ACTION COMPLAINT                                                        34
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 36 of 43



 1         230. Plaintiff and the Class did not know of Defendants’ illegal conduct
 2   until the California Attorney General filed its complaint against Defendants on
 3   May 4, 2020.
 4         231. Further, Plaintiff and the Class had no reason to believe that they paid
 5   prices for gasoline that were affected by Defendants’ illegal conduct prior to that
 6   date, and thus had no duty to investigate the claims set forth in this Complaint until
 7   May 4, 2020.
 8         232. Defendants’ secret joint venture agreements were by their very nature,
 9   self-concealing.
10         233. Additionally, Defendants engaged in affirmative conduct that was
11   designed to mislead and conceal their illegal conduct.
12         234. For example, Vitol’s Lucas affirmatively mislead the California
13   Energy Commission (“CEC”) about the true cause of high prices for gasoline that
14   followed the Torrance Refinery explosion in February 2015.
15         235. On August 16, 2016, he told the PMAC, including Kathleen Foote,
16   Senior Assistant Attorney General and Chief of the Antitrust Division, that high
17   gasoline prices were caused by a lack of transparency by ExxonMobil, rather than
18   Defendants’ illegal manipulation of spot market prices. Lucas stated:
19                So you know, last year we brought in quite a few cargos
20                into L.A., both alkaloid (phonetic) and finish CARBOB
21                that went through Kinder Morgan’s system and sold
22                direct to Exxon and some other refiners. You know, one
23                of the big things that this whole conversation has entailed
24                is about the high prices. One of the reasons why, in my
25                opinion, was the lack of transparency with what was
26                going on with Torrance. Because if you remember when
27                it first blew up back in February, there was like an eternal
28                rolling one-month period where they were going to get

     CLASS ACTION COMPLAINT                                                       35
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 37 of 43



 1                 back up and running. And they kept saying next month,
 2                 next month, next month. So the trading companies in
 3                 general, it takes four to five weeks to ship a cargo out, if
 4                 Exxon is coming back up they’re not going to ship into
 5                 closed ARB. So because there was no real timeline of
 6                 when Exxon was going to come back up and running, we
 7                 would generally not—you don’t put cargos on the water
 8                 and ship them to the West Coast just on a punt, basically,
 9                 hoping that you can sell them when they get there. That’s
10                 what happened with that one cargo that was done by
11                 another trading company who sent it out there, at which
12                 point in time the market had collapsed, and so he was
13                 unable to sell it, and so he sailed it away again. So that’s
14                 what happened with that one. So if there was more
15                 transparency with what was going on with refinery
16                 maintenance, when it was going to come back up, it
17                 would have allowed us to see if it was more—if we were
18                 going to be able to land these cargos and actually into a
19                 competitive market. If Exxon is back up and running the
20                 market is going to fall dramatically. So basically kind of
21                 that lack of information kept cargos at bay. There were
22                 still a lot shipped into the West Coast, but not as many as
23                 could have been or would have been done. If we had
24                 actually known that Exxon was going to be down for
25                 over a year there would have been a much bigger import
26                 play over that time frame.28
27
28
     28
          See https://www.energy.ca.gov/data-reports/planning-and-forecasting/
     CLASS ACTION COMPLAINT                                                       36
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 38 of 43



 1         236. Moreover Defendants repeatedly misled OPIS about the true nature of
 2   their trading activities by reporting artificially high spot trades directly or indirectly
 3   between them, but concealing the existence of offsetting wash trades that reduced
 4   or effectively limited any market risk in the primary trade.
 5         237. Additionally, the California Attorney General, as representative of the
 6   people of the State of California, obtained tolling agreements with Defendants that
 7   are applicable to the claims of Plaintiff and the Class, in whole or in part.
 8         238. These tolling agreements have effective dates of August 3, 2018, and
 9   March 8, 2019, respectively.
10         239. Defendants and the California Attorney General subsequently
11   executed additional tolling agreements to extend the termination dates of the
12   tolling periods specified in the original agreements.
13         240. These termination dates have not passed as of the filing of this
14   Complaint.
15         241. Accordingly, to the extent that tolling is necessary to advance some or
16   all of the claims alleged by Plaintiff and the Class, the four year statutes of
17   limitations governing claims under the Sherman Act, the Cartwright Act, and the
18   UCL were tolled at least until May 4, 2020 pursuant to the injury-discovery rule,
19   the doctrine of fraudulent concealment, and by virtue of express tolling agreements
20   between the California Attorney General and Defendants.
21                              VIII. CLAIMS FOR RELIEF
22                                      COUNT ONE
                                Violation of the Sherman Act
23                         (15 U.S.C. § 1—Injunctive Relief Only)
                                  (Against all Defendants)
24
           242. Plaintiff hereby repeats and incorporates by reference each preceding
25
     paragraphs as though fully set forth herein.
26
27
28
     petroleum-market-advisory-committee, August 16, 2016 Meeting Transcript at pp.
     129:24-131:10.
     CLASS ACTION COMPLAINT                                                          37
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 39 of 43



 1          243. Defendants entered into and engaged in a continuing combination,
 2   conspiracy or agreement to unreasonably restrain trade or commerce in violation of
 3   Section 1 of the Sherman Act (15 U.S.C. § 1) by artificially restraining competition
 4   with respect to the price of gasoline within the State of California.
 5          244. Defendants’ activities constitute a per se violation of Sections 1 of the
 6   Sherman Act.
 7          245. Defendants’ anticompetitive and unlawful conduct has proximately
 8   caused injury to Plaintiff and members of the Class by restraining competition and
 9   thereby raising, maintaining and/or stabilizing the price of gasoline at levels above
10   what would have occurred if competition had prevailed.
11          246. For this conduct, Plaintiff and members of the Class are entitled to
12 entitled to injunctive relief pursuant to 15 U.S.C. § 26.
                                       COUNT TWO
13                            Violation of the Cartwright Act
           (California Business and Professions Code section 16720 et seq.)
14                                (Against All Defendants)
15          247. Plaintiff incorporates by reference and realleges the preceding
16   allegations as though fully set forth herein.
17          248. Defendants entered into and engaged in a continuing combination,
18   conspiracy or agreement to unreasonably restrain trade or commerce in violation of
19   California Business and Professions Code § 16720 et seq. by artificially restraining
20   competition with respect to the price of gasoline within the State of California.
21          249. Defendants’ activities constitute a per se violation of the Cartwright
22   Act.
23          250. Defendants’ anticompetitive and unlawful conduct has proximately
24   caused injury to Plaintiff and members of the Class by restraining competition and
25   thereby raising, maintaining and/or stabilizing the price of gasoline at levels above
26   what would have occurred if competition had prevailed.
27
28


     CLASS ACTION COMPLAINT                                                       38
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 40 of 43



 1         251. For this conduct, Plaintiff and members of the Class are entitled to
 2   entitled to treble damages and injunctive relief pursuant to California Business and
 3   Professions Code section 16750(a).
 4                                   COUNT THREE
                         Violation of the Unfair Competition Law
 5           (California Business and Professions Code section 17200 et seq.)
                                 (Against All Defendants)
 6
 7         252. Plaintiff incorporates by reference and realleges the preceding
 8   allegations as though fully set forth herein.
 9         253. Defendants committed acts of unfair competition, as described above,
10   in violation of the UCL.
11         254. Defendants’ conduct constitutes an “unlawful” business practice
12   within the meaning of the UCL, and includes, without limitation, the following:
13              Violating the Sherman and Cartwright Acts, as set forth above;
14              Engaging in wash sales and otherwise manipulating the benchmark
15                prices reported on the California gasoline spot market in violation of
16                California Corporations Code §§ 29535, 29536, 29537, 29538) and
17                the Commodity Exchange Act, 7 U.S.C. § 1 et seq.
18         255. Defendants’ conduct separately constitutes an “unfair” business
19   practice within the meaning of the UCL because Defendants’ practices have caused
20   and are “likely to cause substantial injury” to the Plaintiff and the members of the
21   Class that is not “reasonably avoidable” by them.
22         256. Defendants’ conduct, as alleged herein, is and was contrary to public
23   policy, immoral, unethical, oppressive, unscrupulous and/or substantially injurious
24   to consumers.
25         257. Any purported benefits arising out of Defendants’ conduct do not
26   outweigh the harms caused to the victims of Defendants’ conduct.
27         258. Defendants’ conduct is also “unfair” because it is contrary to
28   numerous legislatively declared policies, as set forth in the Sherman Act, the


     CLASS ACTION COMPLAINT                                                     39
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 41 of 43



 1   Cartwright Act, the California Corporations Code and in the Commodities
 2   Exchange Act. Here, Defendants’ conduct not only violates the letter of the law,
 3   but it also contravenes the spirit and purpose of each of those statutes.
 4         259. The conduct threatens an incipient violation of each of those laws and
 5   has both an actual and a threatened impact on competition.
 6         260. Defendants’ conduct, as described above, also constitutes an
 7   “fraudulent” business practice within the meaning of the UCL. Defendants’ trading
 8   activity on the California gasoline spot market fraudulently raised the price of
 9   gasoline above the competitive level through fictitious “wash” trades and other
10   manipulative conduct that did not shift economic risk for the transaction to an
11   arm’s length counterparty.
12         261. This conduct was designed to deceive—and did deceive—other
13   market participants about the true supply and demand situation for gasoline in
14   order to artificially increase the price of gasoline in California.
15         262. Plaintiff and the members of the Class have suffered injury in fact and
16   have lost money as a result of Defendants’ violations of the UCL in that they paid
17   more for gasoline than they would have paid in a competitive market. They are
18   therefore entitled to restitution and injunctive relief pursuant to California Business
19   and Professions Code §17203.
20                              IX.    PRAYER FOR RELIEF
21      WHEREFORE, Plaintiff requests that the Court enter judgment on its behalf
22   and on behalf of the Class defined herein, by adjudging and decreeing that:
23         A.     This action may proceed as a class action, with Plaintiff serving as the
24                Class Representative, and with Plaintiff’s counsel as Class Counsel;
25         B.     Defendants have contracted, combined and conspired in violation of
26                the Sherman Act and Cartwright Act;
27         C.     Defendants have violated the UCL by engaging in conduct that
28                constitutes unlawful, unfair and fraudulent business practices;

     CLASS ACTION COMPLAINT                                                         40
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 42 of 43



 1        D.    Plaintiff and the Class have been injured in their business and
 2              property as a result of Defendants’ violations;
 3        E.    Plaintiff and the Class are entitled to recover three-fold damages
 4              and/or restitution, and that a joint and several judgment in favor of
 5              Plaintiff and the Class be entered against Defendants in an amount
 6              subject to proof at trial;
 7        F.    Plaintiff and the Class are entitled to pre-judgment and post-judgment
 8              interest on the damages awarded them, and that such interest be
 9              awarded at the highest legal rate;
10        G.    Plaintiff and the Class are entitled to equitable relief appropriate to
11              remedy Defendants’ past and ongoing restraint of trade, including:
12              i.     A judicial determination declaring the rights of Plaintiff and the
13                     Class, and the corresponding responsibilities of Defendants;
14                     and
15              ii.    Issuance of a permanent injunction against Defendants and their
16                     parents,    subsidiaries,   affiliates,   successors,   transferees,
17                     assignees and the respective officers, directors, partners, agents,
18                     and employees thereof and all other persons acting or claiming
19                     to act on their behalf from violations of the law as alleged
20                     herein.
21        H.    Defendants are to be jointly and severally responsible financially for
22              the costs and expenses of a Court-approved notice program through
23              post and media designed to give immediate notification to the Class;
24        I.    Plaintiff and the Class recover their costs of this suit, including
25              reasonable attorneys’ fees as provided by law; and
26        J.    Plaintiff and the Class receive such other or further relief as may be
27              just and proper.
28


     CLASS ACTION COMPLAINT                                                      41
      Case 3:20-cv-04228-JSC Document 1 Filed 06/25/20 Page 43 of 43



 1                               JURY TRIAL DEMANDED
 2         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial
 3   by jury of all the claims asserted in this Complaint that are so triable.
 4
     DATED: June __, 2020                 Respectfully submitted,
 5
                                          DEREK G. HOWARD LAW FIRM, INC.
 6
                                          JENKINS MULLIGAN & GABRIEL LLP
 7
 8                                        By: /s/ Derek G. Howard
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26
27
28


     CLASS ACTION COMPLAINT                                                      42
